CHIEF JUSTICE                                                                                 LISA MATZ
 CAROLYN WRIGHT                                                                         CLERK OF THE COURT
                                                                                            (214) 712-3450
JUSTICES                                                                              theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                              GAYLE HUMPA
 DOUGLAS S. LANG                                                                      BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                       (214) 712-3434
 ROBERT M. FILLMORE                                                                 gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                 FACSIMILE
 ADA BROWN                        Fifth District of Texas at Dallas                        (214) 745-1083
 CRAIG STODDART
                                         600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                            INTERNET
 DAVID J. SCHENCK                             DALLAS, TEXAS 75202                 WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                 (214) 712-3400




                                                  June 7, 2018

       Franklin Yates
       TDCJ# 02141758
       Lynaugh Unit
       1098 S. Hwy 2037
       Ft. Stockton, TX 79735


       RE:      Court of Appeals Number: 05-17-00686-CR
                Trial Court Case Number:   15-10580-86-F
                Style: Franklin Edward Yates v. The State of Texas



       Dear Mr. Yates:

                The Court is in receipt of your letter postmarked May 23, 2018. Please be advised that
       the briefs have been filed and the above appeal will be submitted in due course, most likely in
       the fall of 2018.
                Regarding your other question, the Court cannot give legal advice. We regret we are
       unable to assist you in that matter.


                                            Respectfully,

                                            /s/ Lisa Matz, Clerk of the Court


       LM/cg